Name: 2013/718/EU: Commission Implementing Decision of 4Ã December 2013 amending Annex I to Decision 2004/211/EC as regards the entry for Brazil in the list of third countries and parts thereof from which the imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised, amending Annex II(D) to Decision 92/260/EEC as regards test requirements for glanders, and amending Decisions 92/260/EEC, 93/196/EEC and 93/197/EEC as regards certain geographical denominations (notified under document C(2013) 8553) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural activity;  tariff policy;  trade;  agricultural policy;  America
 Date Published: 2013-12-06

 6.12.2013 EN Official Journal of the European Union L 326/49 COMMISSION IMPLEMENTING DECISION of 4 December 2013 amending Annex I to Decision 2004/211/EC as regards the entry for Brazil in the list of third countries and parts thereof from which the imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised, amending Annex II(D) to Decision 92/260/EEC as regards test requirements for glanders, and amending Decisions 92/260/EEC, 93/196/EEC and 93/197/EEC as regards certain geographical denominations (notified under document C(2013) 8553) (Text with EEA relevance) (2013/718/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), point (a) of Article 15, Article 16(2), and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports into the Union, inter alia, of semen, ova and embryos of the equine species. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries, or parts of the territory of third countries where regionalisation is applied, which have been free from glanders for a period of six months. (3) Commission Decision 2004/211/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. Brazil is currently included in that list, set out in Annex I to Decision 2004/211/EC. (4) Commission Decision 92/260/EEC (4) lays down animal health conditions and rules on veterinary certification for temporary admission of registered horses. (5) Commission Decision 93/195/EEC (5) lays down animal health conditions and rules on veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export. (6) Commission Decision 93/196/EEC (6) lays down animal health conditions and rules on veterinary certification for imports of equidae for slaughter. (7) Commission Decision 93/197/EEC (7) lays down animal health conditions and rules on veterinary certification for imports of registered equidae and equidae for breeding and production. (8) Glanders occurs in parts of the territory of Brazil and, as a consequence, imports of equidae, and of their semen, ova and embryos, are only authorised from region BR-1 of the territory of that third country, as described in column 4 of Annex I to Decision 2004/211/EC. The states of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Mato Grosso do Sul, GoiÃ ¡s, Distrito Federal, EspÃ ­rito Santo, RondÃ ´nia, Mato Grosso are currently included in region BR-1 of Brazil. (9) On 18 April, 16 May and 25 June 2013, Brazil notified the World Organisation for Animal Health (OIE) of the confirmation of cases of glanders in horses in the states of SÃ £o Paulo, Minas Gerais, EspÃ ­rito Santo and RondÃ ´nia. As a consequence, Brazil ceased issuing animal health certificates in accordance with Directive 2009/156/EC for the entire group of federal states included in region BR-1. (10) On 9 July 2013, Brazil informed the Commission of the measures taken to prevent the introduction of glanders into the areas of that third country which are listed in Decision 2004/211/EC and where the disease is not present. Those measures include at least a test for glanders carried out with negative result prior to movement of equidae from states in which glanders was recorded to any congregation of equidae within such states and to any other state of Brazil. Brazil confirmed that the State of Rio de Janeiro has remained free of glanders since the last case was reported on 16 July 2012. (11) By letter of 30 October 2013, Brazil informed about a case of glanders in the State of ParanÃ ¡. (12) Since the states of SÃ £o Paulo, EspÃ ­rito Santo, RondÃ ´nia and ParanÃ ¡ are no longer free from glanders, and the competent authorities of Brazil have provided guarantees as regards the absence of the disease in the other federal states currently included in region BR-1 and in the State of Rio de Janeiro, the entry for that region in Annex I to Decision 2004/211/EC should be amended in order to delete SÃ £o Paulo, EspÃ ­rito Santo, RondÃ ´nia and ParanÃ ¡ from the current list and to add the State of Rio de Janeiro to it. (13) Because the risk of having contracted glanders is lower for registered horses than for other categories of equidae, the importation into the Union of equidae from Brazil should be authorised only for registered horses in accordance with Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC. (14) On 25 February 2013, the Commission published the report (8) of an audit on exports to the Union of equidae and their germinal products, carried out in Brazil in October 2012. According to that report, it is necessary to suspend imports of semen, ova and embryos of animals of the equine species from Brazil, until the recommended corrective actions are accomplished and verified. (15) Brazil is listed in Sanitary Group D in Annex I to Decision 92/260/EEC and registered horses intended for temporary admission in the Union are to comply with the animal health and veterinary certification requirements set out in the model of health certificate D set out in Annex II to that Decision. To ensure that registered horses temporarily admitted into the Union are free of glanders, it is appropriate to include in Part III Health information of that model certificate a confirmation that the registered horse has been subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 10 on a sample of blood taken during the 10 days prior to the dispatch to the Union. (16) For reasons of clarity and consistency of Union legislation, the lists of countries set out in the third indent of point III(d) of each of the models of certificates A to E in Annex II to Decision 92/260/EEC should be amended in order to take account of current geographical denominations, already set out in Annex I to that Decision. (17) It is necessary to adapt footnote 3 in Annex II to Decision 93/196/EEC in order to clarify that imports into the Union of equidae for slaughter from Brazil are prohibited. (18) For the reasons mentioned in recital 13, it is necessary to specify in Annex I to Decision 93/197/EEC that the animal health and veterinary certification conditions in Annex II(D) thereto apply in case of Brazil only to imports of registered horses. (19) Decisions 92/260/EEC, 93/196/EEC, 93/197/EEC and 2004/211/EC should therefore be amended accordingly. (20) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 92/260/EEC is amended in accordance with Annex I to this Decision. Article 2 Annex II to Decision 93/196/EEC is amended in accordance with Annex II to this Decision. Article 3 Annex I to Decision 93/197/EEC is amended in accordance with Annex III to this Decision. Article 4 Annex I to Decision 2004/211/EC is amended in accordance with Annex IV to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (5) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (6) Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (OJ L 86, 6.4.1993, p. 7). (7) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (8) Audit Report 2012-6398, available at: http://ec.europa.eu/food/fvo/rep_details_en.cfm?rep_id=3022 ANNEX I Annex II to Decision 92/260/EEC is amended as follows: (1) in the model health certificate A, in point (d) of Part III, the third indent is replaced by the following:  United Arab Emirates, Australia, Belarus, Canada, Switzerland, Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America; (2) in the model health certificate B, in point (d) of Part III, the third indent is replaced by the following:  United Arab Emirates, Australia, Belarus, Canada, Switzerland, Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America; (3) in the model health certificate C, in point (d) of Part III, the third indent is replaced by the following:  United Arab Emirates, Australia, Belarus, Canada, Switzerland, Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America; (4) in the model health certificate D, Part III is amended as follows: (a) in point (d), the third indent is replaced by the following:  United Arab Emirates, Australia, Belarus, Canada, Switzerland, Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America; (b) the following point (l) is added: (l) (3) If the horse comes from Brazil (1), it was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 10 on a sample of blood collected on ¦ (4) (5), this being during the 10 days prior to dispatch.; (5) in the model health certificate E, in point (d) of Part III, the third indent is replaced by the following:  United Arab Emirates, Australia, Belarus, Canada, Switzerland, Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America. ANNEX II In Annex II to Decision 93/196/EEC, footnote (3) is replaced by the following: (3) Sanitary Groups according to Annex I to Commission Decision 2004/211/EC: Group A Switzerland (CH), Greenland (GL), Iceland (IS) Group B Australia (AU), Belarus (BY), Montenegro (ME), the former Yugoslav Republic of Macedonia (MK), New Zealand (NZ), Serbia (RS), Russia (1) (RU), Ukraine (UA) Group C Canada (CA), United States of America (US) Group D Argentina (AR), Chile (CL), Paraguay (PY), Uruguay (UY) Group E Algeria (DZ), Israel (IL), Morocco (MA), Tunisia (TN). ANNEX III In Annex I to Decision 93/197/EEC, the text relating to Sanitary Group D is replaced by the following: Sanitary Group D (1) Argentina (AR), Barbados(3) (BB), Bermuda(3) (BM), Bolivia(3) (BO), Brazil(2)(3) (BR), Chile (CL), Cuba(3) (CU), Jamaica(3) (JM), Mexico(2) (MX), Peru(2)(3) (PE), Paraguay (PY), Uruguay (UY). ANNEX IV In Annex I to Decision 2004/211/EC, the entry for Brazil is replaced by the following: BR Brazil BR-0 Whole country D          BR-1 The States of: Rio Grande do Sul, Santa Catarina, Mato Grosso do Sul, GoiÃ ¡s, Distrito Federal, Rio de Janeiro, Mato Grosso D X X X      